Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/05/20. It is noted, however, that applicant has not filed a certified copy of the CN202010148370.5 application as required by 37 CFR 1.55.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The present specifications list a figure #2 showing the ‘first mask layer’, as item #110, as listed in the presently written claim #1. The Examiner can find neither the sited figure #2, nor the claimed item 110, in the presently presented drawings.  Furthermore, the current specifications show a first patterned layer 140 is formed on the first mask layer 110. The Examiner cannot find, in figure #3, where item #110 is shown. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 3, 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Leobandung (U.S. Pub. No, 2015/0243503), hereinafter referred to as " Leobandung ".

Leobandung shows, with respect to claim #1, method for forming a semiconductor device, comprising: providing a to-be-etched layer (fig. #1, item 10) (paragraph 0020) including a first region (Below, fig. E1 , item R1) and a second region (Below, fig. E1 , item R2) adjoining the first region (paragraph 0026); forming a first mask (fig. #2, item 20) layer on the to-be-etched layer (paragraph 0020); forming a patterned core layer (fig. #1, item 30a-d) on the first mask layer of the first region (paragraph 0030); forming a sidewall spacer (fig. #2, item 40) on a top surface and a sidewall surface of the core layer  (fig. #1, item 30a-d) and a surface of the first mask layer (fig. #2, item 20) (paragraph 0031); forming a first sacrificial layer (fig. #4, item 50) on the sidewall spacer on the surface of the first mask layer of the second region (paragraph 0035); forming a second sacrificial layer (fig. #6, item 62) on the sidewall spacer, the second sacrificial layer exposing the sidewall spacer on the top of the core layer and a top of the first sacrificial layer (paragraph 0039); removing the first sacrificial layer, the sidewall spacer on the surface of the first mask layer of the second region and the sidewall spacer on the top of the core layer; removing the core layer; etching the first mask layer of the first region to form a first trench; and etching the first mask layer of the second region to form a second trench (fig. #11; paragraph 0051-0052). 

[AltContent: textbox (Region #3; R3)][AltContent: textbox (Region #2; R2)][AltContent: textbox (Region #1; R1)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Fig. #E1)]
    PNG
    media_image1.png
    262
    642
    media_image1.png
    Greyscale



Leobandung shows, with respect to claim #3, a method wherein forming the second sacrificial layer includes: forming a second sacrificial material layer (fig. #6, item 62) (paragraph 0039) on a surface of the sidewall spacer and a surface of the first sacrificial layer (fig. #4, item 50) (paragraph 0035); and etching back the second sacrificial material layer until exposing the sidewall spacer on the top of the core layer and a top of the first sacrificial layer to form the second sacrificial layer (paragraph 0041).

Leobandung shows, with respect to claim #8, a method wherein a material of the sidewall spacer (fig. #2, item 40) can be comprised of an oxide such as silicon oxide or a nitride such as silicon nitride (paragraph 0032).

Leobandung shows, with respect to claim #9, a method wherein after forming the first trench and the second trench (fig. #10; item 32) (paragraph 0051), further comprising: removing the second sacrificial layer and the sidewall spacer on the sidewall surface of the core layer (fig. #11; paragraph 0052).

Lebandung shows, with respect to claim #10, a method further comprising: etching the to-be-etched layer (fig. #12, item 10) at bottom of the first trench (fig. #12, item 32, also Below, fig. #E2, item T2) to form a first target trench in the to-be-etched layer of the first region; and etching the to-be-etched layer at bottom of the second trench (fig. #12, item 32, also Below, fig. #E2, item T3) to form a second target trench in the to-be-etched layer of the second region (paragraph 0053).

[AltContent: textbox (Second trench; T2)]
[AltContent: connector][AltContent: connector][AltContent: textbox (Third trench; T3)][AltContent: textbox (First trench; T1)]
[AltContent: textbox (Fig. #E2)][AltContent: connector]
    PNG
    media_image2.png
    333
    656
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #2, 4-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (U.S. Pub. No, 2015/0243503), hereinafter referred to as "Leobandung" as shown in claim #1 above and in view of Tien et al., (U.S. Pat. No. 10,937,652), hereinafter referred to as " Tien".

Leobandung substantially shows the claimed invention as shown in the rejection above. 

Leobandung fails to show, with respect to claim #2, a method wherein forming the first sacrificial layer includes: forming a first sacrificial material layer on a surface of the sidewall spacer; -26-Client Reference No. 2019-00808-SH-US Attorney Docket No. 00158.0744.00US forming a patterned photoresist layer on the first sacrificial material layer, the patterned photoresist layer covering the first sacrificial material layer of the second region; and using the patterned photoresist layer as a mask to etch the first sacrificial material layer to form the first sacrificial layer on the sidewall spacer on the surface of the first mask layer of the second region.

Tien teaches, with respect to claim #2, a method of forming a first sacrificial material layer on a surface of the sidewall spacer (fig. #2a, item 206) (column #5, line 3-10) forming a patterned photoresist layer on the first sacrificial material layer, the patterned photoresist layer (fig. #8a, item 220) covering the first sacrificial material layer of the second region (column #6, line 21-25) using the patterned photoresist layer as a mask to etch the first sacrificial material layer to form the first sacrificial layer on the sidewall spacer on the surface of the first mask layer of the second region (column #6, line 28-36).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein forming the first sacrificial layer includes: forming a first sacrificial material layer on a surface of the sidewall spacer; forming a patterned photoresist layer on the first sacrificial material layer, the patterned photoresist layer covering the first sacrificial material layer of the second region; and using the patterned photoresist layer as a mask to etch the first sacrificial material layer to form the first sacrificial layer on the sidewall spacer on the surface of the first mask layer of the second region, into the method of Leobandung, with the motivation this provides within specific areas, including core areas, to be operated on without damaging the neighboring regions, as taught by Tien.


Leobandung fails to show, with respect to claim #4, a method wherein a material of the first sacrificial layer includes spin-coated carbon, spin-coated glass, spin-coated organic, or spin-coated metal oxide.

Tien teaches, with respect to claim #4, a method wherein a hard mask layer (fig. #8a, item 212) includes the spin on deposition of any suitable material; i.e.,  SiO2 SiOC, SiC, SiCN, Si3N4, SiOCN (column #5, line 10-20).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a method wherein a material of the first sacrificial layer includes spin-coated carbon, spin-coated glass, spin-coated organic, or spin-coated metal oxide, into the method of Leobandung, with the motivation this produces an ultra-thin layer that is both effective and cost efficient, as taught by Tien.

Leobandung shows, with respect to claim #5, a method wherein removing the first sacrificial layer includes at least one of a dry etching or a wet etching (paragraph 0051).

Leobandung fails to show, with respect to claim #6, a method wherein a material of the second sacrificial layer includes spin-coated carbon, spin-coated glass, spin-coated organic, or spin-coated metal oxide.

Tien teaches, with respect to claim #6, a method wherein a hard mask layer (fig. #8a, item 216) includes the spin on deposition of any suitable material; i.e.,  SiO2 SiOC, SiC, SiCN, Si3N4, SiOCN (column #5, line 41-48).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a method wherein a material of the second sacrificial layer includes spin-coated carbon, spin-coated glass, spin-coated organic, or spin-coated metal oxide, into the method of Leobandung, with the motivation this produces an ultra-thin layer that is both effective and cost efficient and also to provide a specific etching selectivity, as taught by Tien.

Leobandung shows, with respect to claim #7, a method wherein removing the first sacrificial layer includes at least one of a dry etching or a wet etching (paragraph 0051).
Leobandung fails to show, with respect to claim #11, a method further comprising: forming a first conductive layer in the first target trench; and forming a second conductive layer in the second target trench.

Tien teaches, with respect to claim #11, a method of depositing a metal film to fill in the trenches between the spacers (column #10, line 56-64).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method further comprising: forming a first conductive layer in the first target trench; and forming a second conductive layer in the second target trench, into the method of Leobandung, with the motivation that this provides operational devices that that utilizes the alignment structure, as taught by Tien.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
09/06/2022
/MONICA D HARRISON/Primary Examiner, Art Unit 2815